Citation Nr: 1620379	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Evaluation of pseudofolliculitis barbae, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to May 1995.  He served in the United States Navy and received an honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction presently resides with the RO in Seattle, Washington.

In October 2015, the evaluation of pseudofolliculitis barbae was increased to 30 percent disabling, effective May 24, 2010.  As that is not the highest possible rating for the disorder, the issue remains in appellate status.

Additional evidence has been associated with the claims file since the last RO adjudication in October 2015.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

Although a total disability rating based on individual unemployability (TDIU) is a component of a claim for an increased evaluation when raised by the Veteran or is reasonably raised by the record, in this case, the record does not raise a TDIU with respect to the Veteran's service connected disabilities.  The Veteran expressly claimed entitlement to a TDIU due to service-connected posttraumatic stress disorder (PTSD) and nonservice-connected lumbar spine disability.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in November 2014 and June 2015.  The TDIU claim was denied by rating decisions in March 2015 and July 2015.  The Veteran has not filed a notice of disagreement as to these rating decisions, and the lay and medical evidence does not suggest that his service-connected pseudofolliculitis barbae has contributed to his unemployability.  Accordingly, the Board deems the TDIU issue not to be raised by the Veteran at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially asserted that a higher evaluation than noncompensable was warranted for his pseudofolliculitis barbae (PFB).  See March 2011 Notice of Disagreement.  The Veteran reported that more than 5 percent of his face and neck were affected; that he suffered with constant dermatitis that has not helped with topical creams; that any attempt to shave leaves his entire beard area and neck area with painful bumps; and that there is a marked difference in the pigmentation of his face around the areas of PFB on his face.  See id.  The Veteran's PFB is currently rated as 30 percent disabling for the entire appeal period.  See October 2015 rating decision (increasing rating to 30 percent).

The next higher 60 percent rating for dermatitis or eczema (a condition analogous to PFB) is warranted with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Court of Appeals for Veterans Claims recently held that topical corticosteroids qualify as "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Johnson v. McDonald, 27 Vet. App. 497 (2016).  An August 2015 VA examiner found the Veteran to be using topical corticosteroids on a constant or near-constant basis.  However, the type of topical corticosteroid used was not identified.

A review of the Veteran's VA treatment records reflects a history of prescription for topical desonide cream for his beard area.  Desonide cream is a low potency synthetic corticosteroid used topically for the relief of inflammation and pruritus in corticosteroid-responsive dermatoses.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 501 (32nd ed. 2012).  However, the prescription was last filled November 2012, for a 30 day supply.  The available prescription records do not reflect that this medication has been taken on a "constant or near constant basis."

In light of the decision in Johnson, the Board requires a clarifying addendum to the August 2015 examination report as to which topical corticosteroid had been used on a constant or near-constant basis, and the date such use began.

The Board further finds that additional development is required prior to adjudicating the Veteran's claims of service connection for a low back disorder and service connection for a bilateral knee disorder.  See 38 C.F.R. § 19.9 (2015).  In this regard, the February 2009 VA examiner rendered an opinion as to whether the right knee and low back disabilities were permanently aggravated by service.  No opinion was rendered as to whether the disabilities were incurred in service or related to service.  Service treatment records indicate October 1986 right knee trauma from falling down a ladder and a July 1991 complaint that right knee pain never seems to go away.  The Veteran also claims he worked on his knees on a daily basis in service.  This contention does not appear to have been considered in the prior opinion.  Additionally, the Veteran complained of right knee pain at separation.  Service treatment records also note musculoskeletal strain to the neck and back from a motor vehicle accident in June 1989.  Accordingly, new medical opinions are warranted.

With respect to the left knee, the Veteran's claim of service connection is based on the theory that while in service, he was required to work on his knees on a daily basis and he performed heavy lifting during that time.  See October 2008 Statement in Support of Claim.  He asserts that since leaving service, he has taken over the counter medication for his disorder.  There has been no opinion obtained with respect to a nexus for the left knee, however, there is an indication of an in-service event (working on his knees) and possible link to service (since leaving service, he has taken over the counter medications).  Thus, a nexus opinion with respect to the left knee is warranted.

The Board also notes that the Veteran was in several motor vehicle accidents post-service.  The effect of these motor vehicle accidents on the Veteran's current disorders should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all available VA clinic records since October 2015, including complete prescription records since May 2010.

2.  The Veteran should be requested to identify all providers who have prescribed him topical skin ointments since May 2010.

3.  Upon completion of the above and receipt of any additional records, return the August 2015 VA examination report for an addendum opinion.  The examiner is requested to specifically identify all topical corticosteroids used by the Veteran since May 2010 based upon review of VA clinic records including the prescription records.  If the examiner is not available, an addendum from a similarly qualified examiner should be obtained.  The need for additional examination is left to the discretion of the examiner.

4.  Obtain VA opinions from a qualified medical professional on the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder identifiable in the record since September 2008 was incurred in service or is otherwise related to service, to include as due to daily work on the knees and heavy lifting, and considering the October 1986 right knee trauma from falling down a ladder and the July 1991 and separation complaints of right knee pain.

b.  Whether it is at least as likely as not (50 percent probability or greater) that any left knee disorder identifiable in the record since September 2008 was incurred in service or is otherwise related to service, to include as due to daily work on the knees and heavy lifting.

c.  Whether it is at least as likely as not (50 percent probability or greater) that any low back disorder identifiable in the record since September 2008 was incurred in service or is otherwise related to service.

d.  What, if anything, are the effects of the post-service motor vehicle accidents the Veteran sustained on his low back, right knee, and any left knee disorders.  Please identify a degree of certainty as to this opinion.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

